 

Exhibit 10.97

 

EXECUTION COPY

 

AMENDMENT NUMBER ONE

to the

MASTER REPURCHASE AGREEMENT

dated as of December 4, 2015

among

BARCLAYS BANK PLC

and

PENNYMAC LOAN SERVICES, LLC

and

PRIVATE NATIONAL MORTGAGE ACCEPTANCE COMPANY, LLC

 

This AMENDMENT NUMBER ONE (this “Amendment”) is made as of this 29th day of
September, 2016, by and among Barclays Bank PLC (the “Purchaser” and the
“Agent”), Private National Mortgage Acceptance Company, LLC (the “Guarantor”)
and PennyMac Loan Services, LLC (the “Seller”), and amends that certain Master
Repurchase Agreement, dated as of December 4, 2015 (as amended, restated,
supplemented or otherwise modified from time to time, the “Repurchase
Agreement”), by and among the Purchaser, the Agent, the Guarantor and the
Seller.

 

WHEREAS, the Purchaser, the Agent, the Guarantor and the Seller have agreed to
amend the Repurchase Agreement as more particularly set forth herein.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows: 

 

SECTION 1.     Amendments.  Effective as of the date hereof:

 

(a)     Section 2 of the Repurchase Agreement is hereby amended by adding the
defined terms “Bail-In Action,” “USDA” and “USDA/VA Mortgage Loan” in their
proper alphabetical sequence:

 

 “Bail-In Action” means the exercise by the Bank of England (or any
successor  resolution authority) of any write-down or conversion power existing
from time to time (including, without limitation, any power to amend or alter
the maturity of eligible liabilities of an institution under resolution or amend
the amount of interest payable under such eligible liabilities or the date on
which interest becomes payable, including by suspending payment for a temporary
period and together with any power to terminate and value transactions) under,
and exercised in compliance with, any laws, regulations, rules or requirements
in effect in the United Kingdom relating to the transposition of the European
Banking Recovery and Resolution Directive as amended from time to time,
including but not limited to, the Banking Act 2009 as amended from time to time,
and the instruments, rules and standards created thereunder, pursuant to which
our obligations (or those of our affiliates) can be reduced (including to zero),
cancelled or converted into shares, other securities, or other obligations of
ours or any other person.

 

“USDA” means the United States Department of Agriculture. 

 

“USDA/VA Mortgage Loan” means a Mortgage Loan guaranteed by the USDA or the VA.

 

(b)      Section (U) of Exhibit B is hereby amended by deleting Subsection (A)
and replacing it with the following:





-  1  -

--------------------------------------------------------------------------------

 



(U) No Mortgage Loan:

 

(A) that is a First Mortgage Loan insured by the FHA or guaranteed by the VA or
the USDA (other than a HARP Mortgage Loan), has a Loan-to-Value Ratio on First
Mortgage Loans over 97.5% in the case of the FHA, or has a Loan-to-Value Ratio
on First Mortgage Loans over 105% in the case of the VA or the USDA (provided
that USDA/VA Mortgage Loans with a Loan-to-Value Ratio over 97.5% are subject to
the USDA/VA Mortgage Loan LTV Sublimit);

 

(c)     Section 34 of the Repurchase Agreement is hereby amended by deleting the
notice information for the Seller and the Guarantor and replacing it with the
following:

 

 

 

 

 

 

pamela.marsh@pnmac.com; kevin.chamberlain@pnmac.com

 

if to Seller

PennyMac Loan Services, LLC

3043 Townsgate Road

Westlake Village, CA  91361

Attention: Pamela Marsh/Kevin Chamberlain

Telephone: (805) 330-6059/ (818) 746-2877

E-mail:pamela.marsh@pnmac.com; kevin.chamberlain@pnmac.com

 

 

if to Guarantor

Private National Mortgage Acceptance Company, LLC

3043 Townsgate Road

Westlake Village, CA  91361

Attention: Pamela Marsh/Kevin Chamberlain

Telephone: (805) 330-6059/ (818) 746-2877

E-mail: pamela.marsh@pnmac.com; kevin.chamberlain@pnmac.com

 

(d)      The Repurchase Agreement is hereby amended by adding the following as a
new section of the Repurchase Agreement in its proper numerical sequence:

 

39. Contractual Recognition of Bail-In. Seller and Guarantor acknowledge and
agree that notwithstanding any other term of this Agreement or any other
agreement, arrangement or understanding with Purchaser, any of Purchaser’s
liabilities, as the Bank of England (or any successor resolution authority) may
determine, arising under or in connection with this Agreement may be subject to
Bail-In Action and you accept to be bound by the effect of:

 

(a)   any Bail-In Action in relation to such liability, including (without
limitation):

 

(i)    a reduction, in full or in part, of any amount due in respect of any such
liability;

 

(ii)    a conversion of all, or part of, any such liability into shares or other
instruments of ownership that may be issued to, or conferred on, you; and

 

(iii)    a cancellation of any such liability; and

 

(b)   a variation of any term of this Agreement to the extent necessary to give
effect to Bail-In Action in relation to any such liability.

 

SECTION 2.     Fees and Expenses.  Seller agrees to pay to Purchaser all fees
and out of pocket expenses incurred by Purchaser in connection with this
Amendment, including all reasonable fees and out of pocket costs and expenses of
the legal counsel to Purchaser incurred in connection with this Amendment, in
accordance with Section 23 of the Repurchase Agreement.





-  2  -

--------------------------------------------------------------------------------

 



SECTION 3.     Defined Terms.  Any terms capitalized but not otherwise defined
herein shall have the respective meanings set forth in the Repurchase Agreement.

 

SECTION 4.     Limited Effect.  Except as amended hereby, the Repurchase
Agreement shall continue in full force and effect in accordance with its
terms.  Reference to this Amendment need not be made in the Repurchase Agreement
or any other instrument or document executed in connection therewith, or in any
certificate, letter or communication issued or made pursuant to, or with respect
to, the Repurchase Agreement, any reference in any of such items to the
Repurchase Agreement being sufficient to refer to the Repurchase Agreement as
amended hereby.

 

SECTION 5.     Representations. In order to induce Purchaser to execute and
deliver this Amendment, each of the Guarantor and the Seller hereby represents
to Purchaser that as of the date hereof, (i) each of the Guarantor and the
Seller is in full compliance with all of the terms and conditions of the Program
Documents and remains bound by the terms thereof, and (ii) no default or event
of default has occurred and is continuing under the Program Documents.

 

SECTION 6.     Governing Law.  This Amendment and the rights and obligations of
the parties hereunder shall be construed in accordance with and governed by the
laws of the State of New York, without regard to principles of conflict of laws
(other than Sections 5-1401 and 5‑1402 of the New York General Obligations Law
which shall be applicable).

 

SECTION 7.     Counterparts.  For the purpose of facilitating the execution of
this Amendment, and for other purposes, this Amendment may be executed
simultaneously in any number of counterparts.  Each counterpart shall be deemed
to be an original, and all such counterparts shall constitute one and the same
instrument.  The parties intend that faxed signatures and electronically imaged
signatures such as .pdf files shall constitute original signatures and are
binding on all parties. The original documents shall be promptly delivered, if
requested.

 

SECTION 8.     Miscellaneous.

 

(a)      This Amendment shall be binding upon the parties hereto and their
respective successors and assigns.

 

(b)      The various headings and sub-headings of this Amendment are inserted
for convenience only and shall not affect the meaning or interpretation of this
Amendment or the Repurchase Agreement or any provision hereof or thereof.

 

[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]

 

 



-  3  -

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Purchaser, the Agent, the Guarantor and the Seller have
each caused their names to be duly signed to this Amendment by their respective
officers thereunto duly authorized, all as of the date first above written.

 

 

 

BARCLAYS BANK PLC,

 

 

as Purchaser and Agent

 

 

 

 

 

 

 

By:

/s/ George Van Schaick

 

 

Name: George Van Schaick

 

 

Title:   Managing Director

 

 

 

 

 

 

 

 

PENNYMAC LOAN SERVICES, LLC,

 

 

as Seller

 

 

 

 

 

 

 

By:

/s/ Anne D. McCallion

 

 

Name:  Anne McCallion

 

 

Title:    SMD, Chief Financial Officer

 

 

 

 

 

 

 

 

PRIVATE NATIONAL MORTGAGE

 

 

ACCEPTANCE COMPANY, LLC,

 

 

as Guarantor

 

 

 

 

 

 

 

By:

/s/ Anne D. McCallion

 

 

Name:  Anne McCallion

 

 

Title:    SMD, Chief Financial Officer

 

Amendment Number One to Master Repurchase Agreement

--------------------------------------------------------------------------------